Exhibit 10.1

 

SEPARATION AGREEMENT

 

In connection with the termination of my employment with AeroVironment, Inc.
(the “Company”), and to assist me with my transition to retirement, I, Cathleen
S. Cline, am being offered a special payment of money and the opportunity to
enter into a Consulting Agreement which will permit continued vesting of my
stock options and restricted stock awards during the term of that Consulting
Agreement. I understand that to receive this special payment and to be offered
the Consulting Agreement I must sign this Agreement. I have been advised to
carefully consider everything that is written in this Agreement before signing
it.

 

In order to settle as fully as possible all known and unknown claims I might
have against the Company and all related parties, the Company and I agree as
follows:

 

(a)                               Consideration: Within 14 days after the
Company receives this Agreement and it has become effective, the Company will do
the following:

 

(i)                                  Pay me the aggregate, gross amount of Two
Hundred-Fifty Thousand Dollars ($250,000.00) (the “Severance Payment”), reduced
by legally required deductions, an amount to which I am not otherwise entitled.
The Severance Payment will be paid in two equal installments of $125,000,
payable on May 15, 2016 and January 15, 2017.  This amount will not be taken
into account in determining my rights or benefits under any other program. The
Company will report this amount on IRS Form W-2 and its state and local
equivalents.

 

(ii)                              Pay me the annual cash bonus earned for fiscal
year 2016 (“FY16”) based on my bonus target and the degree to which the Company
has achieved the performance metrics established for the annual bonus program,
subject to all the terms and conditions of the annual bonus program and payable
at the same time that bonus payments are made to other participants in the
annual bonus program.

 

(iii)                          Offer me a Consulting Agreement pursuant to which
I would render the consulting services described herein to the Company from
May 1, 2016 until April 30, 2017 (the “Term”) and receive monthly retainer
payments of $2,000 per month for my services under the Consulting Agreement,
payable by the 15th day of the following month, subject to the terms and
conditions of the Consulting Agreement.

 

(iv)                          It is intended that the termination of employment
and the commencement of the consulting arrangement occur contemporaneously as
contemplated by the 2006 Equity Incentive Plan, as amended and restated (the
“2006 Plan”), so that a “Termination of Service” does not occur under the 2006
Plan.

 

(b)                              Release: I release (i.e., give up) all known
and unknown claims that I presently have against the Company, its current and
former, direct and indirect owners, parents, subsidiaries, brother-sister
companies, and all other affiliates and related entities, and their current and
former directors, officers, employees, agents, and other related parties (the
“Released Parties”), except claims that the law does not permit me to waive by
signing this Agreement.  For example, I am releasing all common law contract,
tort, or other claims I might have, as well as all claims I might have under the
Age Discrimination in Employment Act (ADEA), the Worker Adjustment  & Retraining
Notification Act (WARN Act), Title VII of the Civil Rights Act of 1964, Sections
1981 and 1983 of the Civil Rights Act of 1866, the Americans With Disabilities
Act (ADA), the

 

1

--------------------------------------------------------------------------------


 

Employee Retirement Income Security Act of 1974 (“ERISA”), and any similar
domestic or foreign laws, such as the California Fair Employment and Housing
Act, California Labor Code Section 200 et seq., and any applicable California
Industrial Welfare Commission order.

 

I expressly waive the protection of Section 1542 of the Civil Code of the State
of California, which states that:

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

 

(c)                                Treatment of AV Stock Options and Restricted
Stock Awards: I understand and agree that, pursuant to the terms of the 2006
Plan and the terms of each award agreement, (i) each of the restricted stock
awards that I have received from the Company will cease vesting upon my
Termination of Service (as defined below), (ii) all Unreleased Shares (as
defined in the individual restricted stock award agreements but generally
meaning unvested shares) of any restricted stock awards that I have received
will terminate and be forfeited immediately without any further action of the
Company upon my Termination of Service, (iii) any stock option awards that I
have received from the Company will cease vesting upon my Termination of
Service, and (iv) the portion of any stock options awards that are vested and
exercisable as of the date of my Termination of Service may not be exercised
after the expiration of three months following the date of my Termination of
Service unless such Termination of Service occurs by reason of my death (in
which case, the options must be exercised within one year of the Termination of
Service), Disability (in which case, the options must be exercised within one
year of Termination of Service) or discharge for cause (in which case, the
options expire on the date of Termination of Service). My Termination of Service
will occur upon the earlier to occur of the following: (i) the expiration of my
Consulting Agreement on April 30, 2017, (ii) my earlier death or Disability or
(iii) the termination of my Consulting Agreement with the Company for cause. In
the event of any inconsistency between this letter and such documents, the terms
contained in the 2006 Plan and your stock award documents shall govern.

 

Challenge to Validity and Communication with Government Agency: Nothing in this
Agreement limits or affects my right to challenge the validity of this Agreement
under the ADEA or Older Workers Benefit Protection Act or precludes me from
filing an administrative charge, complaint, report, or other communication of
any sort with any federal, state or local government office, official or agency.
I promise never to seek or accept any damages, remedies or other relief for
myself personally with respect to any claim released by Paragraph (b) of this
Agreement.

 

(d)                              Applicable Law:  This Agreement is governed by
the laws of California without giving any effect to its choice of laws analysis.

 

(e)                               Representations and Promises: The Company and
I acknowledge and agree that:

 

(i)                                  Complete Agreement: This Agreement is the
entire agreement relating to any claims or future rights that I might have with
respect to the Company and the Released Parties. Once in effect, this Agreement
is a legally admissible and binding agreement. It shall not be construed
strictly for or against me, the Company, or any Released Party. This Agreement

 

2

--------------------------------------------------------------------------------


 

supersedes any prior agreement I may have with the Company, including the
Severance Protection Agreement. The Severance Protection Agreement shall
terminate and be of no force and effect upon the effectiveness of this
Agreement.

 

(ii)                              Amendments:  This Agreement only may be
amended by a written agreement that the Company and I both sign.

 

(iii)                          Representations:  When I decided to sign this
Agreement, I was not relying on any representations that are not in this
Agreement.   The Company would not have agreed to pay the consideration I am
getting in exchange for this Agreement but for the representations and promises
I am making by signing it.  I have not suffered any job-related wrongs or
injuries, such as any type of discrimination, for which I might still be
entitled to compensation or relief now or in the future.  I have properly
reported all hours that I have worked and I have been paid all wages,
compensation, benefits, and other amounts that the Company or any Released Party
should have paid me in the past.  I understand that the Company in the future
may improve employee benefits or pay.  I understand that my old job may be
refilled.  I have not been told that the Company or any Released Party ever will
employ me in the future.

 

(iv)                          No Wrongdoing:  This Agreement is not an admission
of wrongdoing by the Company or any other Released Party; neither it nor any
drafts shall be admissible evidence of wrongdoing.

 

(v)                              Unknown Claims:  I am intentionally releasing
claims that I do not know that I might have and that, with hindsight, I might
regret having released.  I have not assigned or given away any of the claims I
am releasing.

 

(vi)                          Effect of Void Provision:  If the Company
successfully asserts, or I successfully assert, that any provision in this
Agreement is void, the rest of the Agreement shall remain valid and enforceable
unless the other party to this Agreement elects to cancel it.  If this Agreement
is cancelled, I will repay the consideration I received for signing it plus the
value of any stock options or restricted stock awards that vested as a result of
the delay in the occurrence of a Termination of Service that resulted from the
parties entering into the consulting agreement contemplated herein.

 

(vii)                      Consideration of Agreement:  If I initially did not
think any representation I am making in this Agreement was true or if I
initially was uncomfortable making it, I resolved all my doubts and concerns
before signing this Agreement. I have carefully read this Agreement, I fully
understand what it means, I am entering into it knowingly and voluntarily, and
all my representations in it are true. The consideration period described in the
box above my signature started when I first was given this Agreement, and I
waive any right to have it restarted or extended by any subsequent changes to
this Agreement.

 

(viii)                  Disclosure of Unlawful Conduct or False Claims:  I have
disclosed to the Company any information I have concerning any conduct involving
the Company or any affiliate that I have any reason to believe may be unlawful
or that involves any false claims to the United States.  I promise to cooperate
fully in any investigation the Company or any affiliate undertakes into matters
occurring during my employment with the Company or any affiliate.  I understand
that nothing in this Agreement prevents me from cooperating with any U.S.
government investigation.  In addition, to the fullest extent permitted by
law, I hereby irrevocably

 

3

--------------------------------------------------------------------------------


 

assign to the U.S. government any right I might have to any proceeds or awards
in connection with any false claims proceedings against the Company or any
affiliate.

 

(ix)                          Nondisparagement:   I agree not to criticize,
denigrate, or otherwise disparage the Company, any other Released Party, or any
of their products, processes, experiments, policies, practices, standards of
business conduct, or areas or techniques of research.  However, nothing in this
subsection shall prohibit me from complying with any lawful subpoena or court
order or taking any other actions affirmatively authorized by law.

 

(f)                                Employment Termination: The Company has
accepted my resignation effective April 30, 2016 (the “Termination Date”).
Except as otherwise specifically provided in this Agreement or the Consulting
Agreement, I waive future coverage and benefits under all Company benefit
programs that are only available for current and active employees of the
Company. Whether I sign this Agreement or not, I understand that my rights and
continued participation in those plans will be governed by their terms, and that
I generally am ineligible for them shortly after my Termination Date, after
which I may be able to purchase continued coverage under certain of such plans.

 

(h)                              Arbitration of Disputes: The Company and I
agree to resolve any disputes we may have with each other through final and
binding arbitration. For example, I am agreeing to arbitrate any dispute about
the validity of this Agreement or any discrimination claim. I also agree to
resolve through final and binding arbitration any disputes I have with any other
Released Party who elects to arbitrate those disputes under this subsection.
Arbitrations shall be conducted by JAMS in accordance with its employment
dispute resolution rules. This agreement to arbitrate does not apply to
government agency proceedings. I acknowledge that I understand this section’s
arbitration requirements and that arbitration would be in lieu of a jury trial.

 

(i)                                  AV Property: The Company has agreed that I
may retain my current cell phone after it has been wiped clean of all Company
material, or at the option of the Company, the Company will purchase a
replacement phone for me. I agree to return all other AV property in my
possession, including my laptop computer and all other equipment and items.

 

4

--------------------------------------------------------------------------------


 

YOU MAY NOT MAKE ANY CHANGES TO THE TERMS OF THIS AGREEMENT. BEFORE SIGNING THIS
AGREEMENT, READ IT CAREFULLY, AND THE COMPANY SUGGESTS THAT YOU DISCUSS IT WITH
YOUR ATTORNEY AT YOUR OWN EXPENSE. TAKE AS MUCH TIME AS YOU NEED TO CONSIDER
THIS AGREEMENT BEFORE DECIDING WHETHER TO SIGN IT, UP TO 21 DAYS. BY SIGNING IT
YOU WILL BE WAIVING YOUR KNOWN AND UNKNOWN CLAIMS.

 

MAY 19, 2016 IS THE DEADLINE FOR YOU TO DELIVER A SIGNED COPY OF THIS AGREEMENT
TO GINO CESARIO AT 900 INNOVATORS WAY, SIMI VALLEY, CA 93065. IF YOU FAIL TO DO
SO, YOU WILL NOT RECEIVE THE SPECIAL PAYMENT OR THE OFFER OF THE CONSULTING
AGREEMENT DESCRIBED IN IT.

 

YOU MAY REVOKE THIS AGREEMENT IF YOU REGRET HAVING SIGNED IT. TO DO SO, YOU MUST
DELIVER A WRITTEN NOTICE OF REVOCATION TO GINO CESARIO AT 900 INNOVATORS WAY,
SIMI VALLEY, CA 93065 BEFORE SEVEN 24-HOUR PERIODS EXPIRE FROM THE TIME YOU
SIGNED IT. IF YOU REVOKE THIS AGREEMENT, IT WILL NOT GO INTO EFFECT AND YOU WILL
NOT RECEIVE THE SPECIAL PAYMENTS OR THE OFFER OF THE CONSULTING AGREEMENT
DESCRIBED IN IT.

 

 

 

CATHLEEN S. CLINE

 

 

 

 

 

Date:

4/28/2016

 

 

 

 

 

 

Signature

/s/ Cathleen S. Cline

 

 

 

 

 

 

 

 

AEROVIRONMENT, INC.

 

 

 

 

 

Date:

5/3/2016

 

 

 

 

 

 

By:

/s/ Wahid Nawabi

 

 

 

 

 

 

Its:

President and Chief Executive Officer

 

 

 

5

--------------------------------------------------------------------------------